United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1523
                                   ___________

Ron Davis, (50% partner);               *
Doctor’s Testing Center, LLC II,        *
                                        *
             Appellants,                *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Regina Favors; Pinnacle                 *
Business Solutions, Inc.,               * [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: August 5, 2011
                                Filed: August 11, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.


       Ron Davis and Doctor’s Testing Center, LLC II (plaintiffs) appeal from the
district court’s1 denial of their motions to remand to state court, and dismissal with
prejudice of their consolidated complaints. First, upon careful de novo review of the
denial of the remand motions, see Knudson v. Systems Painters, Inc., 634 F.3d 968,


      1
        The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.
975 (8th Cir. 2011), we agree with the district court that plaintiffs’ complaints arose
under the Medicare Act and thus judicial review was available only in federal court,
see Bodimetric Health Servs., Inc. v. Aetna Life & Cas., 903 F.2d 480, 486-88 (7th
Cir. 1990) (plaintiff’s grievance against Medicare carrier which included state-law tort
and contract claims was, at bottom, challenge to carrier’s approach to processing
claims rather than to validity of regulation, and therefore subject to exclusive review
provisions of Medicare Act; party cannot avoid Medicare Act’s jurisdictional bar
simply by styling its attack as claim for collateral damages instead of challenge to
underlying denial of benefits, or by bringing suit against fiscal intermediary instead
of against Secretary of Health and Human Services). Second, upon careful de novo
review of the district court’s dismissal of the complaints, see Hastings v. Wilson, 516
F.3d 1055, 1058 (8th Cir. 2008) (review standard for Fed. R. Civ. P. 12(b)(1)
dismissals), we find no basis for reversing the dismissal of the complaints, cf. Bowen
v. City of New York, 476 U.S. 467, 484-85 (1986) (distinguishing between case
before court raising collateral claim in which claimants challenged systemwide policy
that was inconsistent with established regulations, and therefore exhaustion would be
futile; and case in which claimant alleges deviation from applicable regulations in his
particular administrative proceeding, which is “fully correctable upon subsequent
administrative review”). However, we conclude that the dismissal should have been
without prejudice. See Cty. of Mille Lacs v. Benjamin, 361 F.3d 460, 464-65 (8th Cir.
2004) (district court generally barred from dismissing case with prejudice if it
concludes subject-matter jurisdiction is lacking).

      Accordingly, we affirm the denial of the motions to remand, modify the
dismissal of the complaints to be without prejudice, and affirm the dismissal as
modified. See 8th Cir. R. 47B.
                      ______________________________




                                          -2-